PER CURIAM.
We treat this as a petition for certiorari. Fla.R.App.P. 9.040(c); Pridgen v. Board of County Commissioners, 389 So.2d 259 (Fla. 5th DCA 1980).
The trial court erred in dismissing the complaint as to the multiple plaintiffs leaving only plaintiff, Rose Ellen Scuilla. The addition of parties should have been permitted under Fla.R.Civ.P. 1.250(c). See, also, Fed.R.Civ.P. 20(a) and Condominium Owners Organization of Century Village East, Inc. v. Century Village East, Inc., 428 So.2d 384 (Fla. 4th DCA 1983).
We grant certiorari and quash the Order Granting Motion to Strike dated October 25, 1983.
Certiorari granted.
HERSEY, HURLEY and WALDEN, JJ., concur.